Title: Statement of Account with Edward Gantt, 20 November 1802
From: Gantt, Edward
To: Jefferson, Thomas


          
          The President in Acct. with Edwd. Gantt for medical Services rendered to the following Persons
          
            
              
              Dr
              
            
            
              1802
              
              
              
              
            
            
              March 22.
              To Ursula
              
              15
              
            
            
              
              To her Child from April 2nd. to May 13th
              1
              12
              6
            
            
              
              To Betsy Severman, Attendance & Medicine from June 2nd. to 20th.
              7
              15
              
            
            
              
              To Door Keeper
              
              7
              6
            
            
              
              To Coachman’s Child
              
              7
              6
            
            
              
              To Lithe
              
              2
              6
            
            
              
              To Mr. le Mar Attendance twice a Day with Medicine Septr. 15 to 28
              8
              19
              4
            
            
              
              To yourself
              1
              15
              9
            
            
              
              To J Dougherty Attendance & Medicine from Octr. 12 to Novr. 20th
              2
              16
              3
            
            
              
              To Betsy Severman Attendance & Medicine from Octr 20 to Nov 2
              5
              15
              
            
            
              
              To Joseph Dougherty from Novr. 4th. to 5th
              1
              1
              3
            
            
              
              To Abraham
              
              2
              6
            
            
              
              To Captn Lewis
              1
              2
              6
            
            
              
              
              £ 32
              15
              7
            
          
         